UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1235



ERITREA FISEHAYE,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-469-407)


Submitted:   July 7, 2004                   Decided:   July 30, 2004


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eritrea Fisehaye, Petitioner Pro Se. Emily Anne Radford, Aviva L.
Poczter, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Eritrea Fisehaye, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)        affirming,   without      opinion,    the    immigration

judge’s order denying her applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

              Fisehaye challenges the immigration judge’s finding that

her asylum application was untimely because she failed to show by

clear and convincing evidence that she filed her application within

one year of the date of her arrival in the United States.                         See 8

U.S.C.    §    1158(a)(2)(B)      (2000).       We    conclude       that    we    lack

jurisdiction to review this claim pursuant to 8 U.S.C. § 1158(a)(3)

(2000).   See Castellano-Chacon v. INS, 341 F.3d 533, 544 (6th Cir.

2003); Tarrawally v. Ashcroft, 338 F.3d 180, 185-86 (3d Cir. 2003);

Tsevegmid v. Ashcroft, 336 F.3d 1231, 1235 (10th Cir. 2003);

Fahim v. United States Attorney Gen., 278 F.3d 1216, 1217-18 (11th

Cir. 2002); Hakeem v. INS, 273 F.3d 812, 815 (9th Cir. 2001);

Ismailov v. Reno, 263 F.3d 851, 854-55 (8th Cir. 2001).                     Given this

jurisdictional bar, we cannot review the underlying merits of

Fisehaye’s asylum claim.

              While   we    do   not   have   jurisdiction      to    consider      the

immigration judge’s denial of Fisehaye’s asylum claim, we retain

jurisdiction to consider the denial of her requests for withholding

of removal, which is not subject to the one-year time limitation.


                                        - 2 -
See 8 C.F.R. § 1208.4(a) (2004).           “To qualify for withholding of

removal,     a    petitioner   must    show     that   [s]he   faces    a   clear

probability       of   persecution    because    of    h[er]   race,   religion,

nationality, membership in a particular social group, or political

opinion.”        Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002)

(citing INS v. Stevic, 467 U.S. 407, 430 (1984)).                 Based on our

review of the record, we find that Fisehaye has failed to meet this

standard.*

             Accordingly, we deny Fisehaye’s petition for review.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




     *
      Fisehaye does not challenge the immigration judge’s denial of
her request for protection under the Convention Against Torture in
her petition for review.

                                      - 3 -